DETAILED ACTION
	Claims 1, 12, 13, 18–20, and 24–29 are currently pending in this Office action.  Claims 18–20 are withdrawn as being directed to a non-elected invention.  Claims 2–11, 14–17, and 21–23 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/14/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
	Non-Patent Literature Document Cite No. 2 and 3 have been stricken because none of the filed documents reflect the issue date listed for each.
	The following citations have been stricken because they are cumulative with a citation previously made of record by an earlier IDS:
U.S. Patent Application Publication Cite No. 3 (cumulative with a citation from the 06/13/2018 IDS);
U.S. Patent Application Publication Cite No. 4 and 5, and Foreign Patent Document Cite No. 10 (cumulative with citations from the 11/09/2017 IDS);
U.S. Patent Application Publication Cite No. 6 and Foreign Patent Document Cite No. 11 (cumulative with citations from the 11/24/2017 IDS); and
Foreign Patent Document Cite No. 9 (cumulative with a citation from the 08/14/2017 IDS)

Allowable Subject Matter
Claims 1, 12, 13, 18–20, and 24–29 are allowed.
Claim 1 is allowable. Claims 18–20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set the restriction requirement amongst inventions I-III, as set forth in the Office action mailed on 05/02/2018, is hereby withdrawn and claims 18–20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are Kühlein et al. (DE 102010003415 A1, machine translation) and Keller (US 6534577 B1).
Kühlein teaches PVC plasticized with 10 to 100 pbw of di(2-ethylhexyl) terephthalate (as in present claim 1) and 3 to 30 pbw of an epoxidized vegetable oil (as on present claims 12 and 13), but differs from the present claim because it is silent as to including a species of citrate-based material as in present claims 1, 24, and 27.
Keller teaches a PVC-containing material containing 35 to 65 weight percent of a citrate, wherein the citrate is not esterified and the alcohol of the citrate has a chain length of C5 to C12.  Id. at claim 1. The alcohol of the citrate preferably has a chain length of C6 to C10.  Id. at claims 2 and 3.  The citrate is unbranched or branched.  Id. at col. 2, ll. 42–43.  Keller, however, does not specifically teach a combination of di(2-ethylhexyl)terephthalate with the citrates at the claimed ratio of present claims 1, 24, and 27.  While it teaches a genus of branched citrate prepared from C6 to C10 alcohols, it does not particularly teach or suggest di(2-ethylhexyl) citrate or di(isononyl)citrate as the branched citrate as in respective present claims 24 and 27.
The nonstatutory double patenting rejection of claim 1 over claim 4 of copending application 15/752087 is withdrawn because ‘087 has a later effective U.S. filing date than the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763